EXHIBIT 10.5.8



20[ ] PERFORMANCE STOCK UNIT AWARD AGREEMENT


This 20[__] Performance Stock Unit Award Agreement (the “Agreement”) is made as
of the ___ day of [________], 20[__] (the “Award Date”), by and between CBL &
ASSOCIATES PROPERTIES, INC., a Delaware corporation (the “Company”), and
[____________] (the “Employee”).


WHEREAS, Employee is employed by CBL & Associates Management, Inc. (the “CBL
Management Company”), an affiliate of the Company;


WHEREAS, pursuant to the Stock Incentive Plan (as hereinafter defined) and
subject to the terms of this Agreement, the Company desires to grant to the
Employee performance stock units;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


1.    Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the CBL & Associates
Properties, Inc. 2012 Stock Incentive Plan (the “Stock Incentive Plan”) as may
be hereafter amended. The terms and provisions of the Stock Incentive Plan are
incorporated herein and in the event of any conflict or inconsistency between
the terms and provisions of the Stock Incentive Plan and the terms and
provisions of this Agreement, the terms and provisions of the Stock Incentive
Plan shall govern and control.


2.    Grant of Performance Stock Units. Subject to the terms and conditions of
this Agreement, the Company hereby grants to the Employee [___________]
performance stock units (the “Performance Stock Units”). Such number of
Performance Stock Units is referred to hereinafter as the “Target Award”. Each
Performance Stock Unit represents one share of the Company’s common stock, $0.01
par value (“Common Stock”). The actual number of Performance Stock Units earned
by the Employee shall be determined following the end of the three-year
performance period coinciding with the Company’s fiscal years 20[__] through
20[__] (the “Performance Period”) based upon the satisfaction of the performance
hurdles (the “Performance Criteria”) set forth in Exhibit A attached hereto.
Following the completion of such Performance Period, and as soon as practicable
following the date on which the Compensation Committee certifies the performance
results for the Performance Period (the “Certification Date”), the Company shall
issue to the Employee a number of shares of Common Stock equal to the number of
Performance Stock Units earned by the Employee (the shares of Common Stock so
issued to the Employee are herein referred to as the “Issued Common Stock”).


3.    Forfeiture/Acceleration of Performance Stock Units. As noted herein,
Performance Stock Units are not shares of Common Stock. Shares of Common Stock
may be issued for Performance Stock Units upon satisfaction of Performance
Criteria as noted herein. Set forth in this Paragraph 3 are the provisions
governing the forfeiture or acceleration of Performance Stock Units in the event
the Employee’s employment with the CBL Management Company is terminated prior to
the issuance of Common Stock for Performance Stock Units. As used herein, the
term “acceleration” of Performance Stock Units refers to an acceleration of the
issuance of Common Stock for Performance Stock Units prior to the conclusion of
the Performance Period.


(a)     General. Except as set forth in Paragraphs 3(b) or 3(c) below, if the
Employee’s employment with the CBL Management Company terminates for any reason
prior to the end of the Performance Period, the Employee’s Performance Stock
Units granted pursuant to this Agreement shall thereupon be forfeited and the
Employee shall have no further right, title and/or interest in such Performance
Stock Units.



--------------------------------------------------------------------------------



(b)    Termination for Death or Disability. If the Employee’s employment with
the CBL Management Company terminates for reasons of the Employee’s death or
disability (defined as the complete and permanent disability of the Employee as
defined by the Company’s benefit insurance plans) prior to the end of the
Performance Period, then the Performance Stock Units shall be accelerated, and
the Performance Stock Units then deemed to be earned by the Employee will be a
pro-rated portion of the Performance Stock Units granted under this Agreement,
calculated based upon the achievement of the Performance Criteria through the
date of such termination, and the Company shall issue to the Employee (or his or
her beneficiary), within 60 days of the Employee’s separation from service, a
number of fully vested shares of Common Stock equal to the number of Performance
Stock Units earned by the Employee.


        
(c)    Termination following a Change of Control.     If the Employee’s
employment with CBL Management Company is terminated (other than for Cause)
prior to the end of the Performance Period but within 24 months after a Change
of Control, then the Performance Stock Units shall be accelerated, and the
Performance Stock Units then deemed to be earned by the Employee will be a
pro-rated portion of the Performance Stock Units granted under this Agreement,
calculated based upon the achievement of the Performance Criteria through the
date of such termination, and the Company shall issue to the Employee (or his or
her beneficiary), within 60 days of the Employee’s separation from service, a
number of fully vested shares of Common Stock equal to the number of Performance
Stock Units earned by the Employee.


        
Upon the conclusion of the Performance Period, the provisions of this Paragraph
3 shall have no further force and effect.




4.    Vesting of Common Stock. As noted herein, Shares of Common Stock may be
issued for Performance Stock Units upon satisfaction of Performance Criteria as
noted herein. Set forth in this Paragraph 4 are the provisions governing the
vesting of Issued Common Stock and provisions governing the forfeiture or
vesting of Issued Common Stock in the event of the Employee’s employment with
the CBL Management Company is terminated prior to the full vesting of the Issued
Common Stock. As used in this Agreement, the term “vest” or “vesting” shall mean
the immediate, non-forfeitable, fixed right of present or future enjoyment of
the Issued Common Stock. Such Issued Common Stock, subject to the terms,
conditions and limitations contained herein (including but not limited to the
provisions of Paragraph 4 below), shall vest as follows: sixty percent (60%) of
such Issued Common Stock shall vest on the Certification Date; an additional
twenty percent (20%) of such Issued Common Stock shall vest on the fourth (4th)
anniversary of the Award Date, and the remaining Issued Common Stock shall vest
on the fifth (5th) anniversary of the Award Date (each a “Vesting Date”);
provided that the Employee has remained in continuous employment with the CBL
Management Company from the Award Date through the applicable Vesting Date.
Notwithstanding any provision herein to the contrary, on a “Change of Control”,
the portion of the Issued Common Stock that is non-vested on the date of such
event (including any Issued Common Stock that is issued on such date pursuant to
Paragraph 3(c) above) shall immediately, on the date of such event, thereupon
vest in the Employee.


(a)     General. Except as set forth above or in Paragraph 4(b) below, if the
Employee’s employment with the CBL Management Company terminates for any reason,
any non-vested portion of the Issued Common Stock shall thereupon be forfeited
and returned to the Company and the Employee shall have no further right, title
and/or interest in the non-vested portion of the shares of Issued Common Stock.





--------------------------------------------------------------------------------



(b)    Death or Disability. If the Employee’s employment with the CBL Management
Company terminates for reasons of the Employee’s death or disability (as defined
herein), the portion of the Issued Common Stock that is non-vested on the date
of such termination (including any Issued Common Stock that is issued on such
date pursuant to Paragraph 3(b) above) shall immediately, on the date of such
termination of employment, thereupon vest in the Employee or his/her estate.


(c)    Six-Month Delayed Payment of Shares. Notwithstanding Paragraphs 4(a), and
4(b) above, the Company shall delay issuance of any shares of Common Stock to
the Employee for a period of six months following the Employee’s termination of
employment to the extent any payment pursuant to this Agreement is considered a
“deferred compensation” payment for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and such delayed payment is
required pursuant to Code Section 409A(a)(2)(B) because the Employee is a
“specified employee” as defined therein.


The provisions of this Paragraph 4 shall have no force and effect until shares
of Common Stock are issued to the Employee as set forth in this Agreement.




5.    Rights as a Shareholder. The Employee shall have all of the rights of a
shareholder with respect to the shares of Issued Common Stock pursuant to this
Agreement, subject only to the transfer restrictions set forth in Paragraph 6
below and forfeiture provisions set forth above. The Employee’s rights as a
shareholder shall include the rights to receive all dividends on the Issued
Common Stock and to exercise any voting rights attributable to the Issued Common
Stock for so long as the Employee shall own the Issued Common Stock. Prior to
the issuance of such Common Stock to the Employee, the Employee shall have no
rights of a shareholder.


6.    Non-Transferability of Performance Stock Units and Common Stock. (a)
Except for any transfers that may be required by law, the Performance Stock
Units may not be transferred by the Employee and any non-permitted attempted
transfer by the Employee shall be null and void.


(b) With respect to any non-vested Issued Common Stock under this Agreement,
except for any transfers that may be required by law, including pursuant to any
domestic relations order or otherwise, such non-vested Issued Common Stock may
not be transferred by the Employee until the termination of the vesting period
(or immediate vesting pursuant to the provisions of Paragraph 4 above) and any
non-permitted attempted transfer by the Employee of any such non-vested portion
prior to the termination of the vesting period shall be null and void.  Any
transferee who may receive a transfer of such non-vested Issued Common Stock
pursuant to a transfer required by law as set forth above shall be subject to
all the terms and provisions of this Agreement and any termination of the
employment of the Employee prior to the termination of the vesting period
(except for terminations of employment pursuant to Paragraph 4(b) above or on a
Change of Control) shall cause the forfeiture of any non-vested shares even if
such shares are in the hands of a transferee.


7.    Restricted Stock. To the extent any shares of shares of Common Stock
issued pursuant to this Agreement are not vested, such Common Stock will be
considered a grant of restricted property to the Employee that is subject to a
“substantial risk of forfeiture” as defined in Section 83 of the Code.


8.    Restricted Stock Account; Uncertificated Shares. The Employee understands
and acknowledges that any non-vested Issued Common Stock will be held in an
uncertificated form in a restricted stock account maintained by the Company’s
stock transfer agent for the Employee until such time as such shares of Issued
Common Stock are no longer subject to the restrictions set forth in this
Agreement. The



--------------------------------------------------------------------------------



Employee understands and acknowledges that as the shares of Issued Common Stock
shall vest during the vesting period and upon such vesting, the Company shall
cause such vested shares to be issued out of the above-stated restricted stock
account and issued to an unrestricted stock account maintained by the Company’s
stock transfer agent for the Employee (with reduction in the number of shares
necessary to cover any applicable employment taxes unless the Employee shall
elect to pay such amounts in cash pursuant to notices and procedures that the
Company has instituted or shall institute) and such vested shares shall no
longer be subject to the terms and provisions of this Agreement. The Employee
understands and acknowledges that in the event the Employee’s employment with
the Company, its Subsidiaries or Affiliates including the CBL Management
Company, is terminated at any time during the vesting period, any non-vested
shares of Issued Common Stock shall then be cancelled and/or returned to the
Company and that the Company shall be entitled to take such action on behalf of
the Employee in the form of executing such documents or instruments to authorize
the cancellation of such shares and/or return of same to the Company.


9.    No Enlargement of Employee Rights. Nothing in this Agreement shall be
construed to confer upon the Employee any right to continued employment or to
restrict in any way the right of the Company or any Subsidiary or Affiliate
including the CBL Management Company to terminate the Employee’s employment at
any time.


10.    Income Tax Withholding. The Company, in its sole discretion, shall make
such provisions and take such steps as it may deem necessary or appropriate for
the withholding of all Federal, state, local and other taxes required by law to
be withheld with respect to the shares of Issued Common Stock (as such shares
vest or if certain tax elections are made by the Employee, i.e., a Section 83(b)
election under applicable provisions of the Code and any dividends paid on any
portion of non-vested shares of Issued Common Stock, including, but not limited
to, the following: (i) deducting the amount of any such withholding taxes
therefrom or from any other amounts then or thereafter payable to the Employee
by the Company or any of its Subsidiaries or Affiliates including the CBL
Management Company; (ii) requiring the Employee, or the beneficiary or legal
representative of the Employee, to pay to the Company the amount required to be
withheld or to execute such documents as the Company deems necessary or
desirable to enable the Company to satisfy its withholding obligations; and/or
(iii) withholding from the shares of Issued Common Stock otherwise payable
and/or deliverable one or more of such shares having an aggregate Fair Market
Value, determined as of the date the withholding tax obligation arises, less
than or equal to the amount of the total withholding tax obligation.


11.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


12.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.


13.    Headings. Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.


14.    Power of Attorney. The Employee, by execution of this Agreement, does
hereby appoint the Company as the Employee’s attorney-in-fact for the limited
purposes of executing any documents or instruments necessary in conjunction with
the shares of Issued Common Stock while such shares are subject to the
restrictions provided by this Agreement. The employee understands and
acknowledges that the shares of Issued Common Stock may be subject to adjustment
or substitution, as determined by the Company or the Company’s Compensation
Committee, as to the number, price or kind of a share of stock or other
consideration subject to such awards or as otherwise determined by the Company
or the Company’s Compensation Committee to be equitable in the event of changes
in the outstanding stock or in the capital structure of the Company by reason of
stock dividends, stock splits, reverse stock splits, recapitalizations,



--------------------------------------------------------------------------------



reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the date of grant of any such
award.


15.    Section 83(b) Election. By execution of this Agreement, the Employee is
acknowledging that he/she understands that he/she may make a Section 83(b)
Election pursuant to applicable provisions of the Code with respect to any
non-vested Issued Common Stock but that such election must be made on or before
the date that is thirty (30) days from the original issuance of such shares
following the Certification Date as set forth above.


16.    Compliance with Section 409A. To the extent applicable and
notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and regulations and other guidance issued thereunder. For purposes of
determining whether any payment made pursuant to this Agreement under the Stock
Incentive Plan results in a "deferral of compensation" within the meaning of
Treasury Regulation §1.409A-1(b), the Company shall maximize the exemptions
described in such section, as applicable. Any reference to a “termination of
employment” or similar term or phrase shall be interpreted as a “separation from
service” within the meaning of Code Section 409A and the regulations issued
thereunder.


17.    Reference to Company.     The grant of Performance Stock Units hereunder
is being made to the Employee by virtue of the Employee’s status as an employee
of the CBL Management Company. As stated above, the CBL Management Company is an
affiliate of the Company. The use of the term “Company” in this Agreement shall,
unless the context specifically states otherwise, be deemed to include both CBL
& Associates Properties, Inc. and the CBL Management Company.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date first written above.


CBL & ASSOCIATES PROPERTIES, INC.
By:
 
 
Stephen D. Lebovitz,
 
President and Chief Executive Officer
 
 
EMPLOYEE:
 
 
 
[Name]
 
 
 

                    



--------------------------------------------------------------------------------



EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD


The actual number of Performance Stock Units earned by the Employee shall be
determined following the end of the Performance Period based upon the level of
Total Shareholder Return or “TSR” (stock price appreciation plus aggregate
dividends) realized by holders of the Common Stock as compared to the TSR for
the Retail Sector Component of the FTSE NAREIT All Equity REIT Index (the
“NAREIT Retail Index”) over the same time period, using the basis point approach
for such comparison, in accordance with the following table:




Performance
Benchmark Achieved at end of 20[__]-[__]
Performance Period
Number of Performance Stock Units Earned by the Employee


Below “Threshold” Level
No Performance Stock Units earned


“Threshold”
No less than 400 basis points
below NAREIT Retail Index TSR


0.5 x Target Award
“Target”
At least 100 basis points above
NAREIT Retail Index TSR




1.0 x Target Award
“High”
At least 600 basis points above
NAREIT Retail Index TSR




1.5 x Target Award
“Maximum”
At least 1,000 basis points above
NAREIT Retail Index TSR


2.0 x Target Award



If the calculated basis point comparison is between Threshold and Maximum for
any performance period, then the number of Performance Stock Units earned will
be prorated.







